Citation Nr: 1640051	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.   Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

2.   Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for sinusitis.

3.   Entitlement to an initial compensable rating for allergic rhinitis. 

4.   Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from July 1985 to June 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that additional evidence has been associated with the Veteran's claims file after the last issuance of the supplemental statement of the case (SSOC) in January 2016.  As this evidence is cumulative, waiver is not necessary, and therefore these matters are properly before the Board. 

The issues of entitlement to service connection for hypertension and entitlement to a compensable rating for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran did not perfect a timely appeal to the April 2004 rating decision and therefore this decision was final. 

2. Evidence pertaining to the Veteran's hypertension received since the April 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 

3.  Evidence pertaining to the Veteran's sinusitis received since the April 2004 rating decision is not material.



CONCLUSIONS OF LAW

1.  Evidence relating to the Veteran's claim for hypertension which was received since the April 2004 rating decision is new and material, and the Veteran's claim for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

2.  Evidence related to sinusitis received since the April 2004 rating decision is not material, and the Veteran's claim for sinusitis is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not contended otherwise.


II.   New and Material Evidence

Notwithstanding determination by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, the Board's April 2004 decision marks the starting point, since it is the final denial of the Veteran's claims for hypertension and sinusitis. 

With regard to the Veteran's claim for hypertension, since the final April 2004 rating decision, the Veteran has submitted VA records establishing a formal diagnosis of hypertension.  Specifically, VA treatment records from November 2004 indicate a diagnosis of hypertension.  This evidence is new as it has not previously been introduced before.  An April 2004 rating decision stated "[y]ou had elevated blood pressure readings in 1994 with repeat checks, but no evidence of consistent elevations indicative of a clinical diagnosis of hypertension."  As this evidence relates to an unestablished fact necessary to substantiate the claim, it is material.  Therefore, the issue of service connection for hypertension is reopened.

With regard to the Veteran's claim for sinusitis, the Board notes that since the April 2004 rating decision, evidence in the form of the Veteran's service treatment records, VA treatment records, as well as private treatment records have been associated with the Veteran's claims file. 

The Veteran's VA and private treatment records, as well as his service treatment records, were not previously submitted and are new.  The only reference to the Veteran's sinuses within the newly submitted evidence appears in VA treatment records from March 2015.  The records indicate that the Veteran's sinuses were non-tender with no further treatment.  Additionally, private treatment records from June 2009 indicate that the Veteran has chronic allergies.  While these records relate to the issue of allergic rhinitis (discussed below), they do not relate to sinusitis, and therefore do not raise a reasonable possibility of substantiating the Veteran's claim.

Thus, the Board has no alternative but to conclude that the additional evidence and material received does not relate to an unestablished fact necessary to substantiate the Veteran's claim for sinusitis and thus is not material. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension; to this extent the appeal is granted.

New and material evidence has not been received to reopen the claim of entitlement to service connection for sinusitis.


REMAND

The claim for entitlement to service connection for hypertension has been reopened and after reviewing the record, the Board concludes that further development is necessary.

Here, as discussed above, the Veteran has introduced evidence of a current diagnosis of hypertension.  Therefore, the first element is met.  Additionally, the Veteran's service treatment records indicate that his blood pressure was monitored in-service.  Specifically, service treatment records from August 1987 indicate that the Veteran had to have his blood pressure checked frequently to rule out hypertension and the Veteran has asserted that he has experienced hypertension since service.  Therefore, an examination is necessary.

With regard to allergic rhinitis, a review of the record reveals that the Veteran has never been afforded a VA examination for this disability.  There is some suggestion in the private and VA treatment records that there may be some nasal obstruction, but it is unclear how much obstruction is present.  As such, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran an appropriate VA examination in order to determine the etiology of his hypertension.  The file should be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed hypertension is etiologically related to service.

A complete rationale for all conclusions should be provided.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's noted elevated blood pressure in-service was hypertension or whether it is at least as likely as not that the Veteran could have manifested hypertension within one year of service.

2.   Prove the Veteran with a VA examination to determine the current severity of his allergic rhinitis.

3.   Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


